DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-6, 9-10, 12-13 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach receiving, from a base station, a control message comprising first information indicating an orthogonal cover code (OCC) index for a long physical uplink control channel (PUCCH) format; generating uplink control information to be transmitted on a PUCCH based on the long PUCCH format; determining N symbols in which the uplink control information is to be transmitted; mapping the uplink control information and a demodulation reference signal (DMRS) for the uplink control information to the N symbols; and transmitting, to the base station on the PUCCH based on the long PUCCH format, the uplink control information and the DMRS, wherein a number of symbols in a first hop is floor(N/2); and a number of symbols in a second hop is ceil(N/2) and wherein sequences to be applied to a first uplink control information symbol in the first hop, a first DMRS symbol in the first hop, second uplink control information symbol in the second hop, and a second DMRS symbol in the second hop are determined among sequences of different lengths identified based on the first information.
Prior art Zou et al. (US Publication 2020/0229177 A1) teaches forming a DMRS for a PUCCH being a cyclic shift of a base DMRS sequence.  Time-domain orthogonal cover code (OCC) is used for DMRS symbols per hop when applicable (see paragraph 120.
Prior art Xiong et al. (US Publication 2020/0077432 A1) teaches, a long PUCCH to carry HARQ-ACK feedback may be configured or dynamically indicated in the DCI scheduling PDSCH for UE. In NR, it was agreed that time domain orthogonal cover code (OCC) can be applied over multiple uplink control information (UCI)/DeModulation Reference Signal (DMRS) symbols per frequency hop for a long PUCCH that carries one or two-bit HARQ-ACK feedback. In this case, according to one embodiment, time domain OCC may be disabled for URLLC to achieve a potential early termination of HARQ-NACK feedback. Whether a time domain OCC is disabled or enabled can be configured by higher layers via NR MSI, NR RMSI, NR SIB or RRC signaling (see paragraph 63).
Prior art Park et al. (US Publication 2021/0185706 A1) teaches, the UE may map the same sequence element for the four RE position groups to which the OCCx (for example, OCC4) is applied. In other words, similarly to the case in which, when the existing OCC length-2 is applied to 2 symbols in the time domain, slop hopping is disabled, and the same sequence elements are applied, among 4 RE groups based on the OCC length-4, not only slot hopping may be disabled but also the same sequence element may be mapped and transmitted to the DMRS resource pair to which OCC is to be applied within the same DMRS symbol (see paragraph 490).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466